                 Case 2:20-cr-00034-JCC Document 18 Filed 10/14/20 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0034-JCC
10                              Plaintiff,                    ORDER
11          v.

12   STEPHEN W. NOEL,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Stephen Noel’s unopposed motion to
16   continue the trial and pretrial motions deadline (Dkt. No. 16). The current pretrial motions
17   deadline is September 9, 2020 and the current trial date is October 19, 2020. (See Dkt. No. 10.)
18   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
19   the motion for the reasons explained herein.
20          Mr. Noel requests that the Court continue trial until August 13, 2021 because Mr. Noel
21   requires additional time to confer with his counsel due to restrictions on visitation at the Federal
22   Detention Center and because the Government has produced over 15,000 pages of discovery that
23   Mr. Noel needs additional time to review. (See Dkt. No. 16 at 2.) Mr. Noel also cites “court
24   congestion” as a reason for a continuance. (Id.)
25          The Court also, sua sponte, considers the context in which this motion arises. Over the
26   past six months, the COVID-19 pandemic has significantly impacted the Court’s operations. (See


     ORDER
     CR20-0034-JCC
     PAGE - 1
                 Case 2:20-cr-00034-JCC Document 18 Filed 10/14/20 Page 2 of 3




 1   General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court

 2   incorporates by reference.) Specifically, the pandemic has rendered the Court unable to obtain an

 3   adequate spectrum of jurors to represent a fair cross section of the community, and public health

 4   guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in

 5   the courtroom. (See generally id.)

 6          Having thoroughly considered the briefing and the relevant record, the Court FINDS that

 7   the ends of justice served by granting a continuance outweigh the best interests of Mr. Noel and

 8   the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
 9          1. Mr. Noel needs additional time to review discovery from the Government and confer
10               with his counsel. Therefore, the failure to grant a continuance would deny Mr. Noel
11               reasonable time necessary for effective preparation. See 18 U.S.C.
12               § 3161(h)(7)(B)(iv).
13          2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
14               spectrum of jurors to represent a fair cross section of the community, which would
15               likely make proceeding on the current case schedule impossible or would result in a
16               miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
17          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
18               Court staff to be present in the courtroom. Therefore, proceeding with the current trial

19               date would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

20          The Court’s findings are not based on court congestion.

21   Accordingly, the Court ORDERS:

22          1. The October 19, 2020 jury trial is CONTINUED until August 9, 2021.

23          2. The September 9, 2020 pretrial motions deadline is CONTINUED until July 1, 2021.

24          3. The period from the date of this order until August 9, 2021 is an excludable time

25               period under 18 U.S.C. § 3161(h)(7)(A).

26          //


     ORDER
     CR20-0034-JCC
     PAGE - 2
              Case 2:20-cr-00034-JCC Document 18 Filed 10/14/20 Page 3 of 3




 1         DATED this 14th day of October 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0034-JCC
     PAGE - 3
